                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
BENNIE L. ROBINSON,

      Petitioner,                                Civil No. 2:17-CV-13892
                                                 HONORABLE ARTHUR J. TARNOW
v.                                               UNITED STATES DISTRICT JUDGE

TOM WINN,1

      Respondent.
                                         /

 OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
   CORPUS AND GRANTING A CERTIFICATE OF APPEALABILITY AND
              LEAVE TO APPEAL IN FORMA PAUPERIS

      Bennie L. Robinson, (“petitioner”), confined at the Saginaw Correctional

Facility in Freeland, Michigan, has filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, in which he challenges his conviction for

two counts of second-degree murder, M.C.L.A. § 750.317, felon in possession of

a firearm, M.C.L.A. § 750.224f, and possession of a firearm during the

commission of a felony (felony-firearm), M.C.L.A. § 750.227b. The trial court

sentenced petitioner as a fourth habitual offender, M.C.L.A. § 769.12, to 60 to

100 years’ imprisonment for each murder conviction, 40 months to 5 years’

imprisonment for the felon in possession of a firearm conviction, and two years’

imprisonment for the felony-firearm conviction. For the reasons stated below, the


      1
        The Court amends the caption to reflect the current warden of petitioner’s
incarceration.

                                             1
application for a writ of habeas corpus is DENIED WITH PREJUDICE.

                                 I. Background

      Petitioner was convicted of the above offenses following a jury trial in the

Wayne County Circuit Court. This Court recites verbatim the relevant facts relied

upon by the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009):

      Defendant’s convictions arise from the December 19, 2011 shooting
      deaths of Earl Thomas, Jr. (Thomas) and Marcus Fly at a drug house
      in Detroit. At least two other men were present in the home at the time
      Thomas and Fly were shot. One person, David Sumlin, testified at trial
      that defendant entered the home in which he, Thomas, Fly, and Frank
      Coleman were engaged in selling drugs. Sumlin testified that after
      remaining in the home for approximately half hour, defendant pulled a
      handgun and ordered Sumlin and Coleman into separate rooms.
      Sumlin then heard gunshots and, after eventually leaving the room he
      was in, found Thomas dead and Fly missing. Fly’s body was later
      discovered in the basement. Sumlin was not able to identify defendant
      or anyone else in a photographic array conducted shortly after the
      crime, but he later identified defendant at the preliminary examination
      and at trial. Coleman, who had absconded from parole, did not testify
      at the preliminary examination and could not be located for trial.
      Another witness, Larry Davis, testified that shortly after the shooting,
      Coleman called him on the phone and told him that defendant had shot
      his brother, Thomas.

      The prosecutor’s theory at trial was that another person, Edward
      Robinson, had sent defendant to the house to harm Thomas’s brother,
      Davis, because of a falling out between Robinson and Davis related to
      their ongoing sale of drugs. The defense theory at trial was
      misidentification.

People v. Robinson, No. 323467, 2016 WL 232328, at *1 (Mich. Ct. App. Jan. 19,
2016).

                                         2
     Petitioner’s conviction was affirmed on appeal. Id., lv. den. 500 Mich. 855, 884

N.W.2d 271 (2016).

     Petitioner seeks a writ of habeas corpus on the following grounds:

     I. The trial court abused its discretion in over ruling defendant’s
     objections to Mr. Coleman[’s] proposed excited utterance and violated
     Mr. Robinson’s right to confront an adverse witness.

     II. The trial court abused its discretion in overruling defendant’s
     objection to Rob”s (sic) alleged statements to Davis that he was
     sending Robinson over an[d] violated Mr. Robinson’s Constitutional
     right to Confrontation.

     III. The evidence was insufficient to support the conviction in violation
     of Mr. Robinson’s state and federal constitutional rights to be free of
     conviction in the absence of proof beyond [a] reasonable [doubt].

     IV. The trial court abused its discretion in ruling the prosecution had
     shown due diligence admitting [to] produce Frank Coleman and by
     denying Robinson a missing witness instruction, thus denying Mr.
     Robinson his state and federal constitutional right to confrontation.

     V. The governmental failure to investigate, disclose and analyze
     physical evidence deprived defendant/petitioner of due process and a
     fair trial.

     VI. Petitioner was denied his Sixth Amendment right to effective
     assistance of counsel where his trial attorney failed adequately [to]
     impeach the credibility of the two main prosecution witnesses when he
     had sworn depositions, out-court-statements, police reports on hand,
     by failing to impeach Larry Davis and David Sumlin and to argue to
     [the] jury about a manifest discrepancy between their testimony.

     VII. The defendant was denied his Sixth Amendment right to effective
     assistance of counsel due to trial attorney’s failure to suppress, and
     object to the identification evidence.

     VIII. The prosecutor violated the defendant’s right to due process
     guaranteed under the Fourteenth Amendment by obtaining a conviction

                                         3
      through the knowing use of perjured testimony, alternatively, defense
      trial [counsel] was constitutionally ineffective [by] failing to object to the
      testimony of Larry Davis.

      IX. Mr. Robinson was denied a fair trial where the prosecutor both
      improperly vouched for the credibility of witnesses and improperly
      vouched for defendant’s guilt during his closing arguments.

      X. Mr. Robinson’s” (sic) constitutional right[s] to a fair trial were violated
      by the cumulative effects of the multiple errors committed at trial and
      his conviction must be reversed.

                               II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the merits
      in State court proceedings unless the adjudication of the claim–

                      (1)    resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the
                      Supreme Court of the United States; or

                      (2)   resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

                                            4
Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs

when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may

not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established

federal law erroneously or incorrectly.” Id. at 410-11.

      “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of

the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to

obtain habeas relief in federal court, a state prisoner is required to show that the

state court’s rejection of his claim “was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, 562 U.S. at 103. A habeas

petitioner should be denied relief as long as it is within the “realm of possibility”

that fairminded jurists could find the state court decision to be reasonable. See

Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

      This Court notes that the Michigan Court of Appeals reviewed and

rejected several of petitioner’s claims under a plain error standard because he

failed to preserve the issues as constitutional claims at the trial court level. The

AEDPA deference applies to any underlying plain-error analysis of a

                                          5
procedurally defaulted claim. See Stewart v. Trierweiler, 867 F.3d 633, 638 (6th

Cir. 2017); cert. den. 138 S. Ct. 1998 (2018).2

                                         III. Discussion

             A. Claims ## 1 and 2. The excited utterance and confrontation claims.

             Petitioner contends that the trial court abused its discretion when it

allowed the introduction of Coleman’s out-of-court statement to Davis, that

Davis’ brother had been shot by petitioner. Coleman did not testify at petitioner’s

trial.

             The Michigan Court of Appeals found the statement admissible as an

excited utterance, as follows:

             Davis testified that he received a telephone call from Coleman shortly
             after the shooting in which Coleman told Davis that defendant had shot
             his brother. Coleman’s statement related to a fatal shooting, a startling
             event. The evidence indicated that the call was made approximately
             10 minutes after the police received a 911 call about the shooting, and
             according to Davis, Coleman was “screaming in the phone” during his
             statement. This evidence supports that Coleman was still “under the
             influence of an overwhelming emotional condition” when he made the
             statement. Although defendant argues that there was no evidence

         2
        Respondent urges this Court to deny these claim on the grounds that they
are procedurally defaulted because petitioner failed to object at trial. Procedural
default is not a jurisdictional bar to review of a habeas petition on the merits. See
Trest v. Cain, 522 U.S. 87, 89 (1997). “[F]ederal courts are not required to
address a procedural-default issue before deciding against the petitioner on the
merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003)(citing Lambrix v.
Singletary, 520 U.S. 518, 525 (1997)). “Judicial economy might counsel giving
the [other] question priority, for example, if it were easily resolvable against the
habeas petitioner, whereas the procedural-bar issue involved complicated issues
of state law.” Lambrix, 520 U.S. at 525. The Court believes it would be easier to
address the merits of the claims.

                                                6
      that Coleman’s statement was based on personal knowledge, Sumlin’s
      testimony that Coleman was at the home at the time of the shooting
      was sufficient to show that Coleman’s statement was based on
      personal knowledge. Thus, the trial court did not abuse its discretion
      in admitting the testimony.

People v. Robinson, 2016 WL 232328, at *2 (internal citations omitted).

      It is “not the province of a federal habeas court to reexamine state-court

determinations on state-court questions.” Estelle v. McGuire, 502 U.S. 62, 67-68

(1991). A federal court is limited in federal habeas review to deciding whether a

state court conviction violates the Constitution, laws, or treaties of the United

States. Id. Thus, errors in the application of state law, especially rulings

regarding the admissibility of evidence, are usually not questioned by a federal

habeas court. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000). What is or

is not hearsay evidence in a state court trial is governed by state law. See

Johnson v. Renico, 314 F. Supp. 2d 700, 705 (E.D. Mich. 2004)(internal citations

omitted). Mr. Robinson’s claim that the trial court improperly admitted

Coleman’s statement to Davis under the excited utterance exception to the

hearsay rule presents a state evidentiary law issue which is not cognizable on

federal habeas review. See e.g. Smith v. Jones, 326 F. App’x 324, 330 (6th Cir.

2009); see also Weber v. Newland, 16 F. App’x 692, 693 (9th Cir. 2001);

Williams v. White, 183 F. Supp. 2d 969, 975-77 (E.D. Mich. 2002).

      Robinson also claims that the statement made by Coleman to Davis was

inadmissible because Coleman did not testify at his trial, thereby violating his

                                         7
right to confrontation. He further contends that his right to confrontation was

violated when Davis testified that Rob was going to send petitioner to inflict

serious harm on him (Davis). (Habeas Petition p. 10). Although Davis’s brother

was killed in the encounter, Davis was the target. Rob did not testify at

petitioner’s trial.

       Out of court statements that are testimonial in nature are barred by the

Sixth Amendment Confrontation Clause unless the witness is unavailable and

the defendant has had a prior opportunity to cross-examine the witness,

regardless of whether such statements are deemed reliable by the court. See

Crawford v. Washington, 541 U.S. 36 (2004). However, the Confrontation

Clause is not implicated, and thus does not need not be considered, when

non-testimonial hearsay is at issue. See Davis v. Washington, 547 U. S. 813,

823-26 (2006); see also Desai v. Booker, 538 F.3d 424, 425-26 (6th Cir. 2008).

Testimonial statements do not include remarks made to family members or

acquaintances, business records, or statements made in furtherance of a

conspiracy. Crawford, 541 U.S. at 51-52, 56. In holding that the Sixth

Amendment right to confrontation does not apply to non-testimonial statements,

the Supreme Court stated:

       “The text of the Confrontation Clause reflects this focus [on testimonial
       hearsay]. It applies to ‘witnesses’ against the accused-in other words,
       those who ‘bear testimony.’ 1 N. Webster, An American Dictionary of
       the English Language (1828). ‘Testimony,’ in turn, is typically ‘a
       solemn declaration or affirmation made for the purpose of establishing

                                          8
       or proving some fact.’ Ibid. An accuser who makes a formal statement
       to government officers bears testimony in a sense that a person who
       makes a casual remark to an acquaintance does not.”

Davis, 547 U.S. at 823-24 (quoting Crawford, 541 U.S., at 51).

       The statements made by Rob and Coleman to Davis did not qualify as

testimonial statements covered by the Confrontation Clause because they were

casual remarks made to a friend or acquaintance and not made to law

enforcement. See Deshai, 538 F.3d at 427; see also Jackson v. Renico, 179 F.

App’x 249, 255 (6th Cir. 2006). Morever, because the Confrontation Clause has

no applicability to non-testimonial statements, they may be admitted even if they

lack indicia of reliability. See Whorton v. Bockting, 549 U.S. 406, 420 (2007).

Petitioner is not entitled to habeas relief on either his first or second claims.

       B. Claim # 3. The sufficiency of the evidence claim.

       Petitioner alleges that the evidence was not sufficient to sustain his

conviction because Sumlin could neither identify petitioner from a six man photo

array nor name petitioner as the individual who placed him in a bedroom prior to

the shootings of Thomas and Fly. Petitioner also contends that Sumlin’s in-court

identification at the preliminary examination did not have a sufficiently

independent basis to be admitted into evidence. (Habeas Petition, p. 13). Thus,

petitioner argues that the prosecution presented insufficient evidence to establish his

identity as the perpetrator.




                                          9
      It is beyond question that “the Due Process Clause protects the accused

against conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged.” In Re Winship, 397

U.S. 358, 364 (1970). But the crucial question on review of the sufficiency of the

evidence to support a criminal conviction is, “whether the record evidence could

reasonably support a finding of guilt beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 318 (1979). A court need not “ask itself whether it

believes that the evidence at the trial established guilt beyond a reasonable

doubt.” Instead, the relevant question is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Id. at 318-

19 (internal citation and footnote omitted)(emphasis in the original).

      When considering a challenge to the sufficiency of the evidence to convict,

the reviewing court must give circumstantial evidence the same weight as direct

evidence. See United States v. Farley, 2 F.3d 645, 650 (6th Cir. 1993).

“Circumstantial evidence alone is sufficient to sustain a conviction and such

evidence need not remove every reasonable hypothesis except that of guilt.”

United States v. Kelley, 461 F.3d 817, 825 (6th Cir. 2006)(internal quotation

omitted); see also Saxton v. Sheets, 547 F.3d 597, 606 (6th Cir. 2008)(“A

conviction may be sustained based on nothing more than circumstantial

evidence.”). Moreover, “[c]ircumstantial evidence is not only sufficient, but may

                                         10
also be more certain, satisfying and persuasive than direct evidence.” Desert

Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003)(quoting Rogers v. Missouri Pacific

R. Co., 352 U.S. 500, 508 n.17 (1957)); see also Holland v. United States, 348

U.S. 121, 140 (1954)(circumstantial evidence is “intrinsically no different from

testimonial evidence,” and “[i]f the jury is convinced beyond a reasonable doubt,

we can require no more”); Harrington, 562 U.S. at 113 (“sufficient conventional

circumstantial evidence” supported the verdict).

      A federal habeas court cannot overturn a state court decision that rejects a

sufficiency of the evidence claim simply because the federal court disagrees with

the state court’s resolution of that claim. Instead, a federal court may grant

habeas relief only if the state court decision was an objectively unreasonable

application of the Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011).

“Because rational people can sometimes disagree, the inevitable consequence of

this settled law is that judges will sometimes encounter convictions that they

believe to be mistaken, but that they must nonetheless uphold.” Id. Indeed, for a

federal habeas court reviewing a state court conviction, “the only question under

Jackson is whether that finding was so insupportable as to fall below the

threshold of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656 (2012). A

state court’s determination that the evidence does not fall below that threshold is

entitled to “considerable deference under [the] AEDPA.” Id.




                                         11
      Finally, on habeas review, a federal court does not reweigh the evidence or

redetermine the credibility of the witnesses whose demeanor was observed at

trial. Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It is the province of the

factfinder to weigh the probative value of the evidence and resolve any conflicts

in testimony. Neal v. Morris, 972 F.2d 675, 679 (6th Cir. 1992). A habeas court

therefore must defer to the fact finder for its assessment of the credibility of

witnesses. Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

      The Michigan Court of Appeals rejected petitioner’s sufficiency of evidence

claim as follows:

      Here, Sumlin testified that defendant arrived at the home, had a
      handgun, and ushered him and Coleman into separate rooms, following
      which Sumlin heard gunshots and later discovered Fly dead on the
      floor. While Sumlin did not observe defendant actually shoot Fly or
      Thomas, his testimony describing defendant’s conduct immediately
      before the shooting was sufficient to allow the jury to find beyond a
      reasonable doubt that defendant was at least one of the persons
      involved in the shooting. Moreover, Sumlin’s testimony was further
      supported by Davis’s testimony that Coleman called him shortly after
      the shooting to state that defendant had killed Thomas. Davis also
      provided evidence concerning a possible motive for the killing. This
      circumstantial evidence was sufficient to support a finding that
      defendant was involved in the shooting. While defendant states that
      Sumlin’s identification testimony was suspect, the credibility of his
      testimony was for the jury to decide. There was sufficient evidence of
      defendant’s identification to support his convictions.

People v. Robinson, 2016 WL 232328, at *3 (internal citations omitted).

      Under Michigan law, “[T]he identity of a defendant as the perpetrator of the

crimes charged is an element of the offense and must be proved beyond a



                                          12
reasonable doubt.” Byrd v. Tessmer, 82 F. App’x 147, 150 (6th Cir. 2003)(citing

People v. Turrell, 25 Mich. App. 646, 181 N.W.2d 655, 656 (1970)). Identity of a

defendant can be inferred through circumstantial evidence. See Dell v. Straub,

194 F. Supp. 2d 629, 648 (E.D. Mich. 2002). Therefore, eyewitness identification

is not necessary to sustain a conviction. See United States v. Brown, 408 F.3d

1049, 1051 (8th Cir. 2005); Dell v. Straub, 194 F. Supp. 2d at 648. This Court

further notes that “the testimony of a single, uncorroborated prosecuting witness

or other eyewitness is generally sufficient to support a conviction.” Brown v.

Davis, 752 F.2d 1142, 1144 (6th Cir. 1985)(internal citations omitted). Sumlin

unequivocally identified petitioner at trial as being involved in the shooting based

on his personal observations. This evidence was sufficient to support petitioner’s

convictions. See Thomas v. Perry, 553 F. App’x 485, 487–88 (6th Cir. 2014).

      There was also evidence that telephone records for a cell phone

associated with Edward Robinson and Tesha Kimbrough, the mother of

petitioner’s child, showed that the phone was located near the home where the

shooting occurred around the time the 911 call was made concerning the

shooting. People v. Robinson, 2016 WL 232328, at *8. This cell phone activity

near the crime scene at the time of the crime was also circumstantial evidence

that was sufficient to establish petitioner’s identity, being that Robinson wanted

petitioner to harm Davis and sent petitioner to the home. See United States v.

Starnes, 552 F. App’x 520, 525 (6th Cir. 2014). Sergeant McGinnis testified that

                                         13
the phone records placed petitioner at the crime scene within a few minutes of

the murders. (T. 7/22/2014, pp. 31-32).

      As noted by the Sixth Circuit, “the mode of analysis for assessing the

sufficiency of the evidence under Jackson v. Virginia, supra, is not significantly

altered because this case [] rests totally upon circumstantial evidence.3 Scott v.

Perini, 662 F.2d 428, 433 (6th Cir. 1981). Moreover, a federal court reviewing a

state court conviction on habeas review that is “faced with a record of historical

facts that supports conflicting inferences must presume—even if it does not

affirmatively appear in the record—that the trier of fact resolved any such conflicts

in favor of the prosecution, and must defer to that resolution.” Cavazos, 565 U.S.

at 7 (quoting Jackson v. Virginia, 443 U.S. at 326).

      Because there were multiple pieces of evidence to establish petitioner’s

identity as one of the perpetrators of the crimes in this case, the Michigan Court

of Appeals did not unreasonably apply Jackson v. Virginia in rejecting

      3
          Much has been written concerning the relative weight of circumstantial
and direct evidence. Generalized opinion ranges from that which tends to place
lesser credence in circumstantial evidence to that which assigns it greater
reliability on the premise that the witness giving direct testimony may lie, but
circumstances do not. See I Wigmore on Evidence s 26 (3rd ed. 1940). In a civil
case, Michalic v. Cleveland Tankers, Inc., 364 U.S. 325, 330, 81 S.Ct. 6, 10, 5 L.
Ed.2d 20 (1960), the Supreme Court stated: “But direct evidence of a fact is not
required. Circumstantial evidence is not only sufficient, but may also be more
certain, satisfying and persuasive than direct evidence.” The modern view is that
the law generally makes no distinction between direct or circumstantial evidence
nor requires particular instruction to the jury, allowing jurors to give evidence the
weight which they believe it is entitled. Scott v. Perini, 662 F.2d at 433. (footnote
original).

                                          14
petitioner’s sufficiency of evidence claim. See Moreland v. Bradshaw, 699

F.3d 908, 919-21 (6th Cir. 2012). Petitioner is not entitled to relief on his third

claim.

         C. Claim # 4. The res gestae witness or failure to give an adverse
         inference instruction claim.

         Petitioner next contends that the trial court abused its discretion in finding

that the prosecution exercised due diligence in its efforts to produce Frank

Coleman, whose excited utterance was admitted at trial. In the alternative,

petitioner contends that the trial court judge erred in failing to give a requested

adverse inference instruction to the jury.

         Violations of state law and procedure which do not infringe specific federal

constitutional protections are not cognizable claims under Section 2254. Estelle v.

McGuire, 502 U.S. at 67-68; see also Jones v. Smith, 244 F. Supp. 2d 801, 814

(E.D. Mich. 2003).

         Federal law does not require the production of res gestae witnesses.

Johnson v. Hofbauer, 159 F. Supp. 2d 582, 601 (E.D. Mich. 2001). Michigan’s

law requirement that the prosecutors produce res gestae witnesses is simply a

matter of state law whose enforcement is beyond the scope of federal habeas

review. See Collier v. Lafler, 419 F. App’x 555, 559 (6th Cir. 2011). “[U]nder

federal law, there is no obligation on the part of the prosecutor to call any

particular witness unless the government has reason to believe that the testimony


                                            15
would exculpate the petitioner.” Atkins v. Foltz, 856 F.2d 192 (Table), 1988 WL

87710, *2 ( 6th Cir. August 24, 1988)(citing to United States v. Bryant, 461 F.2d

912, 916 (6th Cir. 1972)). Thus, whether a prosecutor exercised due diligence in

attempting to locate a res gestae witness is outside the scope of federal habeas

review. Collier, 419 F. App’x at 559.

      Petitioner has offered no evidence that Coleman could have provided

exculpatory evidence. Moreover, in light of the evidence produced at trial,

Coleman would have implicated petitioner in the shooting, since he was the other

individual that petitioner placed in a bedroom at the time of the shooting.

      The Court will also reject petitioner’s related instructional error claim. A

habeas petitioner is entitled to relief only if the defective jury instruction “so

infected the entire trial that the resulting conviction violates due process.” Cupp v.

Naughten, 414 U.S. 141, 147 (1973). A federal court may not grant habeas relief

on the ground that a jury instruction was incorrect under state law, Estelle, 502

U.S. at 71-72, and “[a]n omission, or an incomplete instruction, is less likely to be

prejudicial than a misstatement of the law.” Henderson v. Kibbe, 431 U.S. 145,

155 (1977).

      A criminal defendant does not have a clearly established federal right to a

missing witness instruction. Petitioner therefore cannot obtain federal habeas

relief based on the state court’s failure to give an instruction to his jury regarding

the prosecution’s failure to produce witnesses. See Stadler v. Curtin, 682 F.

                                           16
Supp. 2d 807, 821-22 (E.D. Mich. 2010). Petitioner is not entitled to habeas relief

on his fourth claim.

      D. Claim # 5. The inadequate police/prosecutor investigation claim.

      Petitioner next claims that the police and the prosecutor failed to

adequately investigate the case against him, by failing to take fingerprints,

remove DNA from the clothing he wore at the time he was apprehended, or go

“back to the scene to collect evidence from the bathroom where Coleman stated

one of the shooters supposedly went.” (Habeas Petition, p. 17).

      The Michigan Court of Appeals rejected this claim as follows:

      Defendant relies on the prosecution’s duty to disclose known evidence
      favorable to an accused to argue that the prosecutor, or the police, also
      had an obligation to discover and collect all evidence related to a crime.
      Defendant correctly states that a criminal defendant has a due process
      right to obtain exculpatory evidence possessed by the prosecution if it
      would raise a reasonable doubt about the defendant’s guilt. Brady v.
      Maryland, 373 U.S. 83, 27; 83 S.Ct. 1194; 10 L.Ed.2d 215 (1963). To
      establish a Brady violation, a defendant must prove that: “(1) the
      prosecution has suppressed evidence; (2) that is favorable to the
      accused; and (3) that is material.” People v. Chenault, 495 Mich. 142,
      150; 845 NW2d 731 (2014). In this case, however, defendant does not
      argue that the prosecution suppressed material evidence in its
      possession, but rather argues that it failed to search for and discover
      potentially useful evidence in the first place. It is well-established that
      neither the police nor the prosecutor has a duty to search for and
      discover evidence beneficial to the defense. People v. Burwick, 450
      Mich. 281, 289 n. 10; 537 NW2d 813 (1995); People v. Sawyer, 222
      Mich.App 1, 6; 564 NW2d 62 (1997). Defendant’s reliance on People
      v. Jordan, 23 Mich.App 375, 386; 178 NW2d 659 (1970), is misplaced
      because that case involved a failure to test material evidence already
      procured, not the failure to discover the evidence initially. Accordingly,
      defendant has not demonstrated any error, plain or otherwise.



                                          17
People v. Robinson, 2016 WL 232328, at *4.

      Petitioner is not entitled to habeas relief because there is no Supreme

Court caselaw which requires the police or prosecutor to search for or develop

exculpatory evidence for a criminal defendant.

      On habeas review, a court may grant relief for an inadequate police

investigation “only when the petitioner can show a deprivation of due process

tantamount to a suppression of relevant evidence.” Owens v. Foltz, 797 F.2d 294,

296 (6th Cir.1986). Where an alleged inadequate investigation is at issue, the

jury or factfinder may consider the quality and thoroughness of the investigation

in making a reasonable doubt determination. Id. The Due Process Clause

requires that the prosecutor disclose to criminal defendants “evidence that is

either material to the guilt of the defendant or relevant to the punishment to be

imposed.” California v. Trombetta, 467 U.S. 479, 485 (1984). Furthermore, the

failure by law enforcement to preserve potentially useful evidence violates due

process of law if a criminal defendant can show that the police acted in bad faith.

Arizona v. Youngblood, 488 U.S. 51, 56–58 (1988). However, neither Trombetta

nor Youngblood impose a duty upon the police to collect evidence. See Miller v.

Vasquez, 868 F.2d 1116, 1120 (9th Cir. 1988)(“Since, in the absence of bad faith,

the police’s failure to preserve evidence that is only potentially exculpatory does

not violate due process, then a fortiori neither does the good faith failure to collect

such evidence violate due process.”); see also Thomas v. Warren, 398 F. Supp.

                                          18
2d 850, 859 (E.D. Mich. 2005)(habeas petitioner was not denied due process by

police or prosecution’s failure to timely investigate his alibi, where police and

prosecution were under no constitutional obligation to investigate alleged alibi

witnesses). In fact, once a police officer has probable cause to make an arrest,

he has no duty to investigate further. See United States v. Harness, 453 F.3d

752, 755 (6th Cir. 2006); Klein v. Long, 275 F.3d 544, 551 (6th Cir. 2001).

      Because there is no clearly established Supreme Court precedent which

holds that criminal defendants have a constitutional right to an adequate police

investigation, the Michigan Court of Appeals’ rejection of petitioner’s claim was

not an unreasonable application of clearly established federal law. See Wright v.

Van Patten, 552 U.S. 120, 126 (2008); Carey v. Musladin, 549 U.S. 70, 77

(2006). Petitioner is not entitled to habeas relief on his fifth claim.

      E. Claims ## 6 & 7. The ineffective assistance of trial counsel claims.

      Petitioner alleges that trial counsel was ineffective when he failed to

adequately impeach the trial testimony of Larry Davis and David Sumlin.

Petitioner also claims that trial counsel was ineffective due to his failure to

suppress and object to the identification evidence.

      To show that he was denied the effective assistance of counsel under

federal constitutional standards, a defendant must satisfy a two prong test. First,

the defendant must demonstrate that, considering all of the circumstances,

counsel’s performance was so deficient that the attorney was not functioning as

                                          19
the “counsel” guaranteed by the Sixth Amendment. Strickland v. Washington, 466

U.S. 668, 687 (1984). In so doing, the defendant must overcome a strong

presumption that counsel’s behavior lies within the wide range of reasonable

professional assistance. Id. In other words, petitioner must overcome the

presumption that, under the circumstances, the challenged action might be sound

trial strategy. Strickland, 466 U.S. at 689. Second, the defendant must show that

such performance prejudiced his defense. Id. To demonstrate prejudice, the

defendant must show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. “Strickland’s test for prejudice is a demanding one.

‘The likelihood of a different result must be substantial, not just conceivable.’”

Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011)(quoting Harrington, 562

U.S. at 112). The Supreme Court’s holding in Strickland places the burden on

the defendant who raises a claim of ineffective assistance of counsel, and not the

state, to show a reasonable probability that the result of the proceeding would

have been different, but for counsel’s allegedly deficient performance. See Wong

v. Belmontes, 558 U.S. 15, 27 (2009).

      Petitioner first alleges that trial counsel inadequately impeached Mr. Sumlin

and Mr. Davis.

      The Michigan Court of Appeals denied petitioner’s claim as follows:




                                          20
Decisions regarding how to question witnesses are presumed to be
matters of trial strategy. People v. Petri, 279 Mich.App 407, 413; 760
NW2d 882 (2008). “This Court will not substitute its judgment for that
of counsel regarding matters of trial strategy, nor will it assess
counsel’s competence with the benefit of hindsight.” Id. at 411 (citation
omitted). Although defendant complains that defense counsel failed to
impeach witnesses Sumlin and Davis regarding certain inconsistencies
in their testimony, the record discloses that counsel thoroughly
cross-examined both witnesses and attempted to highlight various
inconsistencies in their testimony or matters that affected their
credibility. Counsel cross-examined Sumlin about his earlier failure to
identify defendant, his level of intoxication during the shooting, the fact
that he did not call the police after the offense even though he had a
phone, the fact that he never reported what he allegedly observed and
disappeared for more than two years, and the fact that he could not
recall the time or day in which the shooting occurred or how many
gunshots he heard. Counsel elicited Sumlin’s admissions that the home
had a number of visitors and that he had never seen defendant before.
Although defendant challenges the lack of cross-examination
concerning the lighting in the home, the record discloses that counsel
questioned Sumlin’s initial statement that the lighting was decent,
getting Sumlin to admit that it was “enough light to see,” but that the
bedroom light was not turned on and that the bathroom and bedroom
areas were both dark. Counsel cross-examined Davis in an attempt to
discredit his own testimony, Sumlin’s testimony, and Coleman’s
credibility. Counsel elicited Davis’s admission that Robinson, who was
supposed to be very angry, never personally tried to harm Davis, and
that no other attempt had been made on Davis’s life. In response to
counsel’s questioning, Davis admitted that he and defendant had not
had any other negative interactions with each other. To impeach
Sumlin’s testimony identifying defendant as the shooter, counsel
elicited that Davis knew that defendant walked with a “pretty bad” limp.
During questioning, Davis stated that defendant was not Robinson’s
new partner, and was not one of the other men who had worked for
Robinson when he and Davis were partners. Counsel also elicited from
Davis that Coleman was a cocaine user. In addition, counsel explored
Davis’s motive to lie because the prosecutor’s office told him that they
would not tell his parole officer that Davis was running a drug house.

The mere fact that counsel did not cross-examine the witnesses on all
contradictory aspects of their testimony and prior statements does not

                                    21
      constitute ineffective assistance of counsel. See People v. McFadden,
      159 Mich.App 796, 800; 407 NW2d 78 (1987). Most of the alleged
      inconsistencies identified by defendant involve minor or insignificant
      details. Indeed, counsel reasonably may have believed that he would
      have only confused the jury if he had attempted to highlight every one
      of the differences in testimony suggested by defendant. In contrast,
      counsel’s more targeted attempts to cast doubt on the witnesses’
      memory or ability to observe were objectively reasonable and strategic.
      Defendant has not overcome the presumption of sound trial strategy.

People v. Robinson, 2016 WL 232328, at *5–6.

      “Courts generally entrust cross-examination techniques, like other matters

of trial strategy, to the professional discretion of counsel.” Dell v. Straub, 194 F.

Supp. 2d at 651. “Impeachment strategy is a matter of trial tactics, and tactical

decisions are not ineffective assistance of counsel simply because in retrospect

better tactics may have been available.” Id.

      In the present case, defense counsel’s performance did not constitute

ineffective assistance of counsel where the record shows that defense counsel

carefully cross-examined the prosecution witnesses and in his closing argument

emphasized the inconsistencies and weaknesses in the testimony of the various

witnesses, as well as their possible motivations for fabricating these charges

against petitioner. See Krist v. Foltz, 804 F.2d 944, 948-49 (6th Cir. 1986);

Millender v. Adams, 187 F. Supp. 2d 852, 872 (E.D. Mich. 2002).

      Although other attorneys might have reached a different conclusion about

the value of cross-examining the witnesses in greater detail, counsel’s strategic

choice not to more extensively cross-examine Sumlin and Davis was “‘within the

                                          22
wide range of reasonable professional assistance.’” See Moss v. Hofbauer, 286

F.3d 851, 864 (6th Cir. 2002)(quoting Strickland, 466 U.S. at 689). Indeed,

counsel’s strategic choice to forego more in-depth cross-examination is “virtually

unchallengeable” because he made it after considering the relevant law and facts

of the case. Id. Finally, petitioner has failed to identify how additional

impeachment of these witnesses would have affected the jury’s decision.

Defense counsel did not perform ineffectively by not more forcefully cross-

examining Sumlin and Davis, particularly when the effect of further probing was

entirely speculative on petitioner’s part. See Jackson v. Bradshaw, 681 F.3d 753,

764-65 (6th Cir. 2012).

      In his seventh claim, petitioner alleges that trial counsel was ineffective by

failing to suppress and object to the identification evidence. Petitioner challenges

Sumlin’s in-court-identification on the basis that Sumlin failed to identify petitioner

in a six man photo array and because there was not an independent basis for

Sumlin’s in-court-identification. (Habeas Petition, p. 25).

      An eyewitnesses’ failure to identify a suspect during a lineup goes to the

weight or credibility of the in-court identifications, not the admissibility. Millender

v. Adams, 376 F.3d 520, 525 (6th Cir. 2004)(citing United States v. Causey, 834

F.2d 1277, 1286 (6th Cir. 1987); People v. Barclay, 208 Mich. App. 670, 528

N.W.2d 842 (1995)). Because there was no showing that the photo array was

impermissibly suggestive, petitioner’s counsel was not ineffective in failing to

                                           23
object to the in-court identification of petitioner by Sumlin, even though he failed

to identify petitioner at the photo array. Id. Furthermore, even if counsel had not

objected to the in-court identification of petitioner, the decision to attack the

credibility of Sumlin’s identification of petitioner through cross-examination was a

reasonable trial strategy that defeats petitioner’s ineffective assistance of trial

counsel claim. See Scott v. Elo, 100 F. App’x 332, 333-34 (6th Cir. 2004).

      Petitioner is not entitled to habeas relief on his sixth and seventh claims.

      F. Claims ## 8 & 9. The prosecutorial misconduct claims.

      In his eighth and ninth claims, petitioner contends that he was deprived of a

fair trial because of prosecutorial misconduct.

      “Claims of prosecutorial misconduct are reviewed deferentially on habeas

review.” Millender v. Adams, 376 F.3d at 528 (citing Bowling v. Parker, 344 F.3d

487, 512 (6th Cir. 2003)). A prosecutor’s improper comments will be held to

violate a criminal defendant’s constitutional rights only if they “‘so infected the trial

with unfairness as to make the resulting conviction a denial of due process.’”

Darden v. Wainwright, 477 U.S. 168, 181 (1986)(quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will thus

form the basis for habeas relief only if the conduct was so egregious as to render

the entire trial fundamentally unfair based on the totality of the circumstances.

Donnelly v. DeChristoforo, 416 U.S. at 643-45. In order to obtain habeas relief on

a prosecutorial misconduct claim, a habeas petitioner must show that the state

                                           24
court’s rejection of his prosecutorial misconduct claim “was so lacking in

justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Parker v.

Matthews, 567 U.S. 37, 48 (2012)(quoting Harrington, 562 U.S. at 103).

      Petitioner first contends that the prosecutor committed misconduct by

eliciting perjured testimony from Larry Davis. Petitioner also argues that trial

counsel was ineffective for failing to object to the perjured testimony.

      The deliberate deception of a court and jurors by the presentation of known

and false evidence is incompatible with the rudimentary demands of justice.

Giglio v. United States, 405 U.S. 150, 153 (1972). There is also a denial of due

process when the prosecutor allows false evidence or testimony to go

uncorrected. Napue v. Illinois, 360 U.S. 264, 269 (1959)(internal citations

omitted). To prevail on a claim that a conviction was obtained by evidence that

the government knew or should have known to be false, a defendant must show

that the statements were actually false, that the statements were material, and

that the prosecutor knew they were false. Coe v. Bell, 161 F.3d 320, 343 (6th Cir.

1998). However, a habeas petitioner must show that a witness’ statement was

“indisputably false,” rather than misleading, to establish a claim of prosecutorial

misconduct or a denial of due process based on the knowing use of false or

perjured testimony. Byrd v. Collins, 209 F.3d 486, 517-18 (6th Cir. 2000).




                                         25
      Mere inconsistencies in a witness’ testimony do not establish the knowing

use of false testimony by the prosecutor. Coe, 161 F.3d at 343. Additionally, the

fact that a witness contradicts himself or changes his story also does not

establish perjury either. Malcum v. Burt, 276 F. Supp. 2d 664, 684 (E.D. Mich.

2003)(citing Monroe v. Smith, 197 F. Supp. 2d 753, 762 (E.D. Mich. 2001)).

      Petitioner alleges that Larry Davis committed perjury when he testified that

Rob was Edward Robinson, petitioner’s cousin, rather than Robert Nelson.

(Habeas Petition, pp. 31-31)(T. 7/21/2014, pp. 18-19).

      This Court notes that there were duplicate names used for various

individuals throughout the proceedings. (Id. at 99, 102, 104). There were two

individuals identified by the name of “Fly” and two individuals identified by the

name of “Rob.” Davis testified that a man named Rob was his business partner,

until he ended the business relationship. When asked Rob’s last name, Davis

responded that he did not know the last name. (Id. at 31). Davis was later

approached outside of the house and asked if he would reconsider continuing his

business relationship with Rob. When Davis refused, Rob told him that he was

going to send petitioner to get him. (Id. at 16-17). Following that discussion,

Davis left in his girlfriend’s car. Davis left his car at the house. Shortly thereafter,

two men entered the house, one identified as petitioner by Sumlin.

      Petitioner takes issue with the testimony given by Davis as to whether Rob

is Edward Robinson or Robert Nelson. However, Davis indicated that he was

                                          26
unaware of Rob’s last name. (Habeas Petition, p. 32)(T. 7/21/2014 p. 19). Davis

testified that Rob was initially his business partner, until he broke up the

partnership. (Id. at p. 10). Regardless of Rob’s last name, the record clearly

reflects that after the falling out between the two men, a man that Davis knows as

Rob sent an individual to the house to harm Davis.

      Petitioner is not entitled to habeas relief on his claim because he has

presented no evidence that Davis testified falsely concerning his knowledge of

Rob’s last name, nor has he shown any evidence that the prosecutor would have

known that Davis could have been testifying falsely. Furthermore, because

petitioner has failed to establish that Davis committed perjury, trial counsel was

not ineffective by failing to object to Davis’ testimony. Brown v. Burt, 65 F. App’x

939, 942 (6th Cir. 2003). Petitioner is not entitled to relief on his eighth claim.

      In his ninth claim, petitioner alleges that the prosecutor vouched for the

credibility of the prosecution witnesses. Petitioner claims that the prosecutor

argued that Sumlin’s testimony should be believed, when there was no evidence

presented at trial to support Sumlin’s testimony. The Michigan Court of Appeals

reasonably found that the prosecutor was permitted to argue from the evidence

why Sumlin’s testimony should be believed. Because the prosecutor did not

suggest that he had some special knowledge that Sumlin’s testimony was

truthful, the Court rejected petitioner’s claim that the prosecutor vouched for

Sumlin’s credibility. People v. Robinson, 2016 WL 232328, at *8.

                                          27
      A prosecutor may not express a personal opinion concerning the guilt of a

defendant or the credibility of trial witnesses, because such personal assurances

of guilt or vouching for the veracity of witnesses by the prosecutor “exceeds the

legitimate advocates’ role by improperly inviting the jurors to convict the

defendant on a basis other than a neutral independent assessment of the record

proof.” Caldwell v. Russell, 181 F.3d 731, 737 (6th Cir.1999)(internal citations

omitted). However, a prosecutor is free to argue that the jury should arrive at a

particular conclusion based upon the record evidence. Id. The test for improper

vouching for a witness is whether the jury could reasonably believe that the

prosecutor was indicating a personal belief in the witness’ credibility. United

States v. Causey, 834 F.2d 1277, 1283 (6th Cir. 1987). “[G]enerally, improper

vouching involves either blunt comments, or comments that imply that the

prosecutor has special knowledge of facts not in front of the jury or of the

credibility and truthfulness of witnesses and their testimony.” See United States v.

Francis, 170 F.3d 546, 550 (6th Cir. 1999)(internal citations omitted); see also

Griffin v. Berghuis, 298 F. Supp. 2d 663, 674-75 (E.D. Mich. 2004). It is worth

noting that the Sixth Circuit has never granted habeas relief for improper

vouching. Byrd v. Collins, 209 F.3d 486, 537 and n. 43 (6th Cir. 2000). Indeed,

“[T]he Supreme Court has never specifically held that a prosecutor’s vouching for

the credibility of a witness resulted in a denial of due process.” Wilson v. Bell, 368

F. App’x 627, 632, n.3 (6th Cir. 2010). Even on direct appeal from a federal

                                         28
conviction, the Sixth Circuit has held that to constitute reversible error, a

prosecutor’s alleged misconduct of arguing his personal belief, in a witness’

credibility or in a defendant’s guilt, must be flagrant and not isolated. See United

States v. Humphrey, 287 F.3d 422, 433 (6th Cir. 2002).

      In the present case, the prosecutor did not argue that he had any special

knowledge about Mr. Sumlin that had not been presented to the jury. There was

no improper vouching because the prosecutor did not improperly “assert or imply

that he drew from anything but [Sumlin’s] trial testimony to argue that [he] was

credible.” Cockream v. Jones, 382 F. App’x 479, 485 (6th Cir. 2010).

      Petitioner next contends that the prosecutor misrepresented the facts in the

prior statements given by Davis, Sumlin, and Coleman. Misrepresenting facts in

evidence by a prosecutor can amount to substantial error because doing so “may

profoundly impress a jury and may have a significant impact on the jury’s

deliberations.” Washington v. Hofbauer, 228 F.3d 689, 700 (6th Cir. 2000)

(quoting Donnelly v. DeChristoforo, 416 U.S. 637, 646 (1974)). Likewise, it is

improper for a prosecutor during closing arguments to bring to the jury any

purported facts which have not been introduced into evidence and which are

prejudicial. Byrd v. Collins, 209 F.3d at 535. However, prosecutors must be given

leeway to argue reasonable inferences from the evidence. Id. Here, the

prosecutor argued inferences that could be drawn form the testimony produced at

trial. Because there was at least some factual support in the record for the

                                          29
prosecutor’s argument, the prosecutor’s remarks did not deprive petitioner of a

fair trial. See U.S. v. Henry, 545 F.3d 367, 377 (6th Cir. 2008).

      Petitioner alleges that the prosecutor committed misconduct by repeatedly

giving his opinion of the routes that the person was traveling, based on the phone

records, when there was no attempt to recover the phone or ascertain who

utilized the phone. The Michigan Court of Appeals rejected the claim as follows:

      Defendant argues that this evidence was inadmissible because the
      officer who testified about the records acknowledged that he could not
      tell who possessed the phone at the time. “A prosecutor’s good-faith
      effort to admit evidence does not constitute misconduct.” People v.
      Dobek, 274 Mich.App 58, 70; 732 NW2d 546 (2007). The evidence was
      at least marginally relevant, given the allegations that Robinson wanted
      defendant to harm Davis and sent defendant to the home. Moreover,
      considering that defense counsel established that it could not be
      determined that the phone was actually used at the home, or who used
      it, defendant has not established an outcome-determinative plain error.
      People v. Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

People v. Robinson, No. 323467, 2016 WL 232328, at *8 (Mich. Ct. App. Jan. 19,

2016). Petitioner was not deprived of a fair trial because of prosecutorial

misconduct.

      G. Claims # 10. The cumulative errors claim.

      Petitioner lastly alleges that he is entitled to habeas relief because of

cumulative error. The Sixth Circuit has noted that the United States Supreme

Court “has not held that distinct constitutional claims can be cumulated to grant

habeas relief.” Lorraine v. Coyle, 291 F.3d 416, 447 (6th Cir. 2002). Therefore,

petitioner is not entitled to habeas relief on his cumulative errors claim. Id.

                                          30
      E. A certificate of appealability.

      A habeas petitioner must receive a certificate of appealability (“COA”) in

order to appeal the denial of a habeas petition for relief from either a state or

federal conviction.4 28 U.S.C. §§ 2253(c)(1)(A), (B). A court may issue a COA

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal district court rejects

a habeas claim on the merits, the substantial showing threshold is met if the

petitioner demonstrates that reasonable jurists would find the district court’s

assessment of the constitutional claim debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by

demonstrating that ... jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). In applying this standard, a district court may not conduct a full

merits review, but must limit its examination to a threshold inquiry into the

underlying merit of the petitioner’s claims. Id. at 336-37.

      The Court concludes that jurists of reason could find its assessment of the

constitutional claims debatable or wrong. See Slack, 529 U.S. at 484-85. Any


      4
        Effective December 1, 2009, the newly created Rule 11 of the Rules
Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll.
§ 2254, provides that “[t]he district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.” Rule 11(a), 28
U.S.C. foll. § 2254.


                                          31
doubt regarding whether to grant a COA from the denial of a petition for federal

habeas relief is resolved in favor of the habeas petitioner, and the severity of the

penalty may be considered in making that determination. See Newton v. Dretke,

371 F.3d 250, 253 (5th Cir. 2004). Any doubts regarding the issuance of a COA

in this case should be resolved in petitioner’s favor, in light of the lengthy

sentences that he is serving. The Court thus issues petitioner a COA. Petitioner

is also granted leave to proceed on appeal in forma pauperis, as any appeal

would not be frivolous. A court may grant in forma pauperis status if the court

finds that an appeal is being taken in good faith. See 28 U.S.C. § 1915(a)(3);

Fed. R. App.24 (a); Foster v. Ludwick, 208 F. Supp. 2d 750, 765 (E.D. Mich.

2002).

                                 IV. CONCLUSION

       For the reasons stated above, this Court concludes that Petitioner

Robinson is not entitled to federal habeas relief on the claims presented in his

petition.

       Accordingly, IT IS ORDERED that the petition for a writ of habeas corpus is

DENIED WITH PREJUDICE. (Dkt. # 1.)

       IT IS FURTHER ORDERED that the Court issues petitioner a certificate of




                                          32
appealability and leave to proceed on appeal in forma pauperis.



                                    __s/Arthur J. Tarnow_____________
Dated: June 6, 2019                 HON. ARTHUR J. TARNOW
                                    UNITED STATES DISTRICT COURT




                                      33
